Citation Nr: 1509990	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for residuals of status-post repair of right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to September 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.

In June 2011, the Board remanded the matters for additional development.

In September 2014, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the April 2011 Board hearing and that he had the right to another Board hearing.  Later that same month, the Veteran indicated that he did want an additional hearing.

Consistent with the evidence of record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

In September 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge at a local VA office with regard to the claims on appeal.  The Veteran also has changed his residence and moved to another state.

A review of the record indicates the Veteran has not been afforded a videoconference hearing at a VA facility located near his current residence.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014).

Accordingly, the case is REMANDED for the following action:

Transfer jurisdiction of the Veteran's claims file to the appropriate RO; and then, provide the Veteran and his representative with advance notice of the date, time, and location of the requested videoconference hearing.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

